THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE COUNTY COURT AT LAW NO 4 OF COLLIN COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 30th
day of October, 2014, the cause upon appeal to revise or reverse your judgment between

                                 DONALD WHITE, Appellant

                    NO. 12-14-00194-CV; Trial Court No. 004-00652-2014

                                     By per curiam opinion.

                     JP MORGAN BANK NATIONAL ASSOCIATION,
                       ITS ASSIGNS AND SUCCESSORS, Appellees

was determined; and therein our said Court made its order in these words:

         “THIS CAUSE came to be heard on the appellate record; and the same being considered,
it is the opinion of this court that this appeal should be dismissed.

       It is therefore ORDERED, ADJUDGED and DECREED by this court that this appeal be,
and the same is, hereby dismissed; and that this decision be certified to the court below for
observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 9th day of January, 2015.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk